IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                IN RE INTEREST OF MADELINE C.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


               IN RE INTEREST OF MADELINE C., A CHILD UNDER 18 YEARS OF AGE.

                                STATE OF NEBRASKA, APPELLEE,
                                               V.

                                   ANNETTE C., APPELLANT.


                      Filed August 31, 2021.    Nos. A-21-110, A-21-111.


                                    SUPPLEMENTAL OPINION



       Appeals from the County Court for Butler County: C. JO PETERSEN, Judge. Former opinion
modified. Motion for rehearing overruled.
       Timothy J. Wollmer, of Egr, Birkel & Wollmer, P.C., for appellant.
       Tonia M. Soukup, Deputy Butler County Attorney, for appellee.


       PIRTLE, Chief Judge, and MOORE and WELCH, Judges.
       PER CURIAM.



       This matter is before the court on the motion for rehearing filed by Madeline C. regarding
our opinion reported in a memorandum opinion, In re Interest of Madeline C., Nos. A-21-110,
A-21-111, 2021 WL 3160091 (Neb. App. July 27, 2021) (selected for posting to court website).
We overrule the motion, but for purposes of clarification, we modify the opinion as follows:
       In the section of the opinion designated as “INTRODUCTION,” we withdraw the second
sentence, which states: “We conclude that she has not timely appealed from the first order, case



                                               -1-
No. A-21-110, and that the court did not follow the required statutory procedures for the second
order, case No. A-21-111.” We substitute the following sentence: “In both case No. A-21-110 and
case No. A-21-111, we conclude that Madeline has not timely appealed from the first order and
that the court did not follow the required statutory procedures for the second order.”
        In addition, we withdraw the holding, following the section of the opinion designated as
“CONCLUSION,” which states: “APPEAL IN NO. A-21-110 DISMISSED. JUDGMENT IN NO.
A-21-111 VACATED, AND CAUSE REMANDED FOR FURTHER PROCEEDINGS.” We substitute the
following holding: “APPEALS DISMISSED IN PART AND IN PART VACATED, AND CAUSES REMANDED
FOR FURTHER PROCEEDINGS.”
        The remainder of the opinion shall remain unmodified.
                                                             FORMER OPINION MODIFIED.
                                                            MOTION FOR REHEARING OVERRULED.




                                             -2-